Judgment of the -Supreme Court, Nassau County, dated July 7, 1966, and two orders of said court, dated June 2, 1966 and June 27, 1966, respectively, *663reversed, without costs; plaintiff’s motions granted to the extent of giving him leave to serve and file a note of issue and statement of readiness for the next available term and otherwise denied; and defendant’s cross motion inter alia to dismiss the complaint for lack of prosecution denied. In our opinion, under the circumstances of this case, it was an improvident exercise of discretion to dismiss the action for want of prosecution. There has not been an interruption of proceedings in the litigation or any showing of abandonment of the action through inordinate delay on plaintiff’s part. Ughetta, Acting P. J., Christ, Brennan and Hopkins, JJ., concur; Rabin, J., not voting.